Case 2:19-cv-00569-JS-AKT Document 32 Filed 12/27/19 Page 1 of 2 PageID #: 117
                                                                                    ATTORNEYS AT LAW
                                                                                    321 NORTH CLARK STREET
                                                                                    SUITE 2800
                                                                                    CHICAGO, IL 60654
                                                                                    312.832.4500 TEL
                                                                                    312.832.4700 FAX
                                                                                    WWW.FOLEY.COM

                                                                                    WRITER’S DIRECT LINE
                                                                                    312.832.5395
                                                                                    jwallace@foley.com EMAIL


                                                         December 27, 2019


 VIA ECF

 Honorable Judge A. Kathleen Tomlinson
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

                  Re:      Brown v. Walmart Inc., 2:19-cv-00569 (JS) (AKT)

 Dear Magistrate Judge Tomlinson:

           This is filed on behalf of Walmart Inc. in response to the letter motion filed December 20, 2019
 by Plaintiff Jasmine Brown ("Motion") in response to Defendant's letter motion for a pre-motion
 conference in anticipation of filing a motion to dismiss the Complaint. This matter was referred to
 Your Honor by Judge Seybert's December 20, 2019 Order. As a result of the deficiencies of Plaintiff's
 Motion, Defendant requests that it be denied or, if it is not now denied, that Defendant be given
 sufficient time to respond after Plaintiff has submitted and served the proposed amended complaint.

           Plaintiff's Motion does not give Defendant an opportunity to respond fully to its merits. As
 Plaintiff acknowledges in her Motion, which improperly responded to Defendant's letter motion and
 was not discussed beforehand with Defendant, she fails to include a redline (or a clean) version of the
 proposed amended complaint in accordance with Judge Seybert's Individual Rules. Without a redline,
 there is no way for Defendant to respond fully as to whether the proposed amendment would cause
 undue delay or prejudice, is the result of dilatory motive, or is futile in that it would not cure the
 deficiencies in Plaintiff's current Complaint or otherwise be sufficient to state a claim. For these reasons
 alone the motion should be denied.

           In addition, to the extent the Motion gives any indication of any content of the proposed
 amendment, it does not support allowing the amendment. First, Plaintiff states that the Motion will
 plead "scientific testing as to the amount of honey contained in the Products." Dkt. No. 31. In other


BOSTON                  JACKSONVILLE        MILWAUKEE             SAN DIEGO             TALLAHASSEE
BRUSSELS                LOS ANGELES         NEW YORK              SAN FRANCISCO         TAMPA
CHICAGO                 MADISON             ORLANDO               SHANGHAI              TOKYO
DETROIT                 MIAMI               SACRAMENTO            SILICON VALLEY        WASHINGTON, D.C.
                                                                                                               4836-6171-5120
Case 2:19-cv-00569-JS-AKT Document 32 Filed 12/27/19 Page 2 of 2 PageID #: 118

Page 2


words, Plaintiff wants to plead evidence. This is inconsistent with Fed. R. Civ. P. 8 and does not cure
any of the deficiencies of the current complaint, as described in Defendant’s letter motion. Dkt. No. 30.

         The Motion also seeks leave to amend to replace the current individual plaintiff, Jasmine Brown,
with a different unidentified person as the plaintiff. Again, without information as to the reason for this
substitution or regarding the unidentified replacement plaintiff (e.g. does he or she interpret the allegedly
misleading packaging in the same way as Ms. Brown), Defendant cannot determine all of the deficiencies
in, or otherwise respond to, the proposal for a new pleading.

         For the foregoing reasons, Defendant respectfully submits that Plaintiff's Motion should be
denied and, if it is not denied, requests that Defendant be given time after the submission and service of
the proposed amended complaint to respond to the Motion.




                                                Respectfully submitted,

                                                    /s/Jaclyne D. Wallace
                                                    Jaclyne D. Wallace



cc: All Counsel of Record (via ECF)




                                                                                                       4836-6171-5120
